Citation Nr: 1036805	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-37 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to October 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his left 
ear to be considered a disability according to VA standards.

2.  And although he does in his right ear, this disability was 
first identified many years after service and has not been linked 
by competent and credible medical or other evidence to his 
service - including to excessive noise exposure 
(acoustic trauma) during his service.

3.  The Veteran's tinnitus also was first identified many years 
after service and has not been linked by competent and credible 
medical or other evidence to his service.


CONCLUSIONS OF LAW

1.  A bilateral (right and left ear) hearing loss disability was 
not incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Tinnitus also was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
underlying merits, providing relevant VA laws, regulations, and 
precedent cases, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



The RO sent the Veteran a VCAA notice letter in November 2004 
indicating the types of information and evidence needed to 
substantiate his claims and explaining the division of 
responsibility between him and VA in obtaining this supporting 
evidence, including lay evidence as well as private and VA 
medical treatment records.  The letter was sent prior to 
initially adjudicating his claims in January 2005, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And although that letter did not also discuss 
the downstream disability rating and effective date elements of 
his claim, as Dingess requires, the Board is denying the 
underlying claims for service connection.  Thus, any questions as 
to the appropriate disability rating and/or effective date to be 
assigned are ultimately moot.  So not receiving additional notice 
concerning these downstream elements of the claim is 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  Moreover, as the pleading 
party, the Veteran, not VA, has the evidentiary burden of proof 
for showing how a VCAA notice error is prejudicial - meaning 
outcome determinative of his claims.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  Neither he nor his representative has made any 
such pleading or allegation.  Thus, the duty to notify has been 
met in this case.

In addition, VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
treatment records the Veteran and his representative cited as 
relevant.  The Veteran was also afforded VA audiological 
evaluations for opinions concerning whether he has a hearing loss 
disability and tinnitus as a result of his military service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the 
Board finds that no further assistance in developing his claims 
is needed to meet the requirements of the VCAA.



II.  Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran claims that he suffers from bilateral hearing loss 
and tinnitus as a result of acoustic trauma in service.  Tinnitus 
is "a noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 
1714 (28th ed. 1994).  For the reasons and bases set forth below, 
however, the Board finds no grounds to grant either claim.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, organic diseases of the nervous system such as 
sensorineural hearing loss are deemed to be chronic diseases, per 
se, under 38 C.F.R. § 3.309(a) and, as such, service incurrence 
may be presumed if the evidence shows the condition became 
manifest to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption, however, 
is rebuttable by probative evidence to the contrary.

So, generally speaking, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus, i.e., etiological link between 
the claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).



Concerning the first requirement of current disability, before 
service connection may be granted for hearing loss it must be of 
a particular level of severity.  More specifically, impaired 
hearing will only be considered a disability according to VA 
standards when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated 
the threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Id., citing Current Medical Diagnosis & Treatment, Stephen 
A. Schroeder, et. al. eds., at 110-11 (1988).

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during service, 
although a hearing loss disability by these standards must be 
currently present, and service connection is possible if 
such current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., sufficient hearing loss to the meet the threshold 
requirements of § 3.385), and a medically sound basis upon which 
to attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

In this particular case at hand, however, the evidence indicates 
the Veteran does not have a hearing loss disability according to 
VA standards with respect to his left ear.  In this regard, at a 
VA audiological evaluation performed in July 2006, testing in the 
left ear revealed a 25-decibel loss at the 1000, 2000, 3000, and 
4000 Hz levels.  A speech discrimination score was not provided 
because of the Veteran's failure to cooperate.  The Board is 
therefore left to decide the claim based on the puretone 
thresholds, alone, without also considering the percentage of 
speech discrimination.  Cf. 38 C.F.R. § 3.655(b) (2009) (when a 
claimant, without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be based on the evidence of record.) 

Since these findings for puretone thresholds do not meet the 
threshold minimum criteria for a hearing loss disability 
according to § 3.385, service connection for hearing loss in the 
Veteran's left ear must be denied because there is no current 
disability to relate to any noise exposure during or coincident 
with his military service.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  But as will be 
discussed below, even assuming for the sake of argument that he 
has a left ear hearing loss disability according to these VA 
standards of § 3.385, the claim would still fail because it is 
not shown to be related to his military service.

As for the right ear, the audiometric testing in July 2006 
establishes a hearing loss disability according to VA standards 
(§ 3.385) since there was a 35-decibel loss in the 2000, 3000, 
and 4000 Hz frequencies.  The Veteran also reported experiencing 
tinnitus, and because of the inherently subjective nature of this 
condition, he is competent to make this proclamation even as a 
layman.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
("ringing in the ears is capable of lay observation").

Consequently, resolution of the Veteran's claims, instead, turns 
on whether these conditions are attributable to his military 
service - and, in particular, to the type of repeated exposure 
to excessively loud noise alleged.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See also Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  And, unfortunately, 
it is in this equally critical respect that his claims fail since 
there is no competent and credible evidence attributing his right 
ear hearing loss or tinnitus to his military service.



According to his DD Form 214, the Veteran worked as a carpenter 
in the military, so probably experienced acoustic trauma in 
service.  38 U.S.C.A. § 1154(a).  He also purportedly experienced 
additional noise exposure from coming under numerous mortar and 
rocket attacks during his first two weeks in Vietnam, as well as 
being stationed for over six months at the largest helicopter 
field in Vietnam.  His DD Form 214, however, does not show he was 
awarded the Combat Infantryman Badge or similar citation, the 
Purple Heart Medal, or any other award associated with valor or 
heroism shown while engaged with an enemy force.  In any event, 
the Board will accept his lay statements that he experienced 
acoustic trauma in these additional manners during his service, 
especially while in combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see also Collette v. Brown, 82 F.3d 389 (1996) 
(providing a relaxed evidentiary burden of proof with respect to 
the issue of an in-service injury for any injury alleged to have 
been incurred in combat).

However, even though in-service acoustic trauma can be presumed 
under 38 C.F.R. § 1154(b), the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of a nexus between the current disability and service, 
which generally requires competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  In other words, 
since in-service acoustic trauma as well as a current right ear 
hearing loss disability and tinnitus have been confirmed, the 
crucial issue is whether there is competent and credible medical 
or other evidence of a nexus or relationship between the in-
service acoustic trauma and the current right ear hearing loss 
and tinnitus.  Unfortunately, the most probative medical and 
other evidence indicates the Veteran's right ear hearing loss and 
tinnitus are unrelated to his military service.

The Veteran's service treatment records (STRs) make no reference 
to tinnitus or hearing loss involving either ear, either in the 
way of a relevant subjective complaint or objective clinical 
finding such as a pertinent diagnosis.  Of particular relevance, 
audiometric testing at his pre-induction examination in September 
1970 revealed a 5-decibel loss at the 500, 1000 and 2000 Hz 
levels, and a zero-decibel loss at the 4000 Hz level in both 
ears.  Audiometric testing during his subsequent separation 
examination in September 1972 continued to show no evidence of 
hearing loss in either ear or tinnitus.  In his right ear, there 
was a 10-decibel loss at the 500 Hz level, a 5-decible loss at 
the 1000 and 2000 Hz levels, a zero-decibel loss at the 3000 Hz 
level, and a 5-decible loss at the 4000 Hz level.  (Testing also 
revealed similar findings for the left ear, except for a 10-
decibel loss at the 4000 Hz level).  None of his service 
treatment records make any reference to complaints consistent 
with tinnitus - such ringing, buzzing, roaring, or a clicking 
sound in either ear.

These findings do not suggest the Veteran had any hearing loss in 
his right ear at the time of his separation from active duty.  In 
this regard, the Board emphasizes that the threshold for normal 
hearing is from zero to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley, 5 Vet. 
App. at 155 (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  In light 
of these lesser findings, the service treatment records provide 
probative evidence against the claims for service connection for 
hearing loss and tinnitus.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

In addition, following the Veteran's discharge from service in 
October 1972, a right ear hearing loss disability was not first 
confirmed until the July 2006 VA audiological evaluation, so 
approximately 34 years after he left the military.  This was also 
the first time he reported experiencing occasional tinnitus.  
This 34-year lapse between the conclusion of his military service 
and the initial documentation of his symptoms is probative 
evidence against his claims.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  



Ultimately, though, there also is no medical nexus evidence 
relating the Veteran's current right ear hearing loss disability 
and tinnitus to his military service.  During the July 2006 VA 
audiological evaluation, the audiologist considered the Veteran's 
history of in-service noise exposure from rifles, mortars, 
rockets, and helicopters, as well as post-service noise exposure 
while working as a coal analyst on and off for 30 years with the 
use of hearing protection.  However, erroneously believing she 
was instead evaluating the Veteran concerning a claim for 
increase in the rating for an already service-connected 
disability, she did not offer an opinion concerning the etiology 
or date of onset of his right ear hearing loss and tinnitus.  

This same VA audiologist, however, did provide an opinion 
concerning this determinative issue of etiology in a subsequent 
September 2006 report, when again given this opportunity.  She 
concluded that, "[t]he veteran's ETS physical of 1972 indicates 
hearing WNL [within normal limits], bilaterally.  Therefore, it 
is the opinion of this Audiologist that the veteran's hearing 
loss is NOT related to military service."  And in an October 
2006 report, as a further supplement, this VA audiologist stated 
that tinnitus is possible in the presence of normal hearing.  
However, because the Veteran's history includes noise exposure 
prior to service while working for a mobile home manufacturer, as 
well as noise exposure after service while working as a coal 
analysis and carpenter, she was unable to attribute his tinnitus 
to the in-service noise exposure.

Hence, this VA examiner disputed the notion that either the 
hearing loss or tinnitus is attributable to noise exposure during 
or coincident with the Veteran's military service, versus the 
additional noise exposure he reportedly has experienced both 
prior to and since his military service.  And since this opinion 
was based on a review of the pertinent medical history, 
particularly the service treatment records, and was supported by 
sound rationale, it provides compelling evidence against the 
Veteran's claims.  In other words, the VA examiner's opinion did 
not only contain data and conclusions, but also provided reasoned 
analysis, which the Court has held is where most of the probative 
value of a medical opinion comes is derived.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

The Board acknowledges the Veteran is competent to report having 
experienced difficulty hearing and tinnitus since service, even 
as a layman.  The Federal Circuit Court has held that "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").  Still, to ultimately have probative value, 
lay testimony must be both competent and credible.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

The Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Here, at no time has the Veteran alleged that he has actually 
experienced hearing loss and/or tinnitus since service.  Instead, 
he has merely expressed his belief that his hearing loss and 
tinnitus should be service connected because he was exposed to 
loud noises while in service.  Therefore, his statements 
regarding this alleged correlation are insufficient to grant his 
claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical opinions on 
diagnosis and etiology of claimed disorders). 

This is especially true given that the VA examiner has determined 
the pre- and post-service noise exposure (rather than any during 
service) to instead be the more likely reasons the Veteran now 
has hearing loss in his right ear and tinnitus.  In a precedent 
case, Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court 
determined an examination was inadequate where the examiner did 
not comment on the Veteran's report of in-service injury and, 
instead, relied on the absence of evidence in the Veteran's STRs 
to provide a negative opinion.  But the facts here are 
distinguishable because the VA examiner seemingly acknowledged 
the Veteran had noise exposure while in the military, so relevant 
injury in service, just ultimately concluded that the noise 
exposure in service was not the precipitant of his 
right ear hearing loss and tinnitus when also considering the 
additional noise exposure he had prior to and since service (so 
additional noice-induced injury).  Moreover, the VA examiner 
additionally considered the results of objective testing of the 
Veteran's hearing while in service, the audiograms, so did not 
base her opinion merely on the absence of contemporaneous 
documentation of these conditions, rather, just considered this 
as one of several relevant considerations.

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Here, though, as mentioned, 
the Veteran has not established that he has experienced 
continuous hearing loss or tinnitus since his military service, 
only believing instead there must be some correlation between 
these conditions and his military service - in effect, by 
logical deduction - because he was exposed to excessively loud 
noise while in service.  But this inductive leap would also 
require ignoring the additional noise exposure he had prior to 
and since his military service, which the VA examiner considered 
more significant.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  And as the preponderance of the evidence is against 
his claims, the doctrine of reasonable doubt is not for 
application, and his claims resultantly must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


